Mr. Justice Sanner:
I concur in the result; but I am not convinced that supplemental petitions and withdrawals should be considered while “withdrawals from withdrawals,” so called, before the board at the same time, should be ignored. Difficulties exist in the formulation of any rule for so informal a proceeding, though the statute seems to suggest that the petition should be judged as of the date it is presented, without additions or subtractions signified after that time. If, however, the object of the proceeding is to ascertain whether the requisite proportion of the taxpaying electorate favor the purposes of the petition at the time it is finally submitted, and this is to be gleaned from the petition as aided by additions and subjected to deductions for withdrawals up to that time, it seems to me *153that the withdrawals should be subject to elimination for retractions from them. Supplemental petitions, withdrawals and retractions from withdrawals are all outside the letter of the statute, and if the first two should be considered as factors in determining how many qualified petitioners remain at the time of submission, I think the third should also be considered, because the number of withdrawals can be known only by knowing how many stand to their withdrawals.